Citation Nr: 0615136	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-28 768	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than August 29, 
2002, for service connection for right knee traumatic 
arthritis.



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1993 to May 1995.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia.


FINDINGS OF FACT

1.  The evidence reflects that the veteran applied for and 
was granted vocational and rehabilitation benefits and 
severance pay shortly before discharge from service, but did 
not file an application for compensation or pension at this 
time.  Administrative records reveal she specifically 
declined the chance to file a claim.

2.  The evidence reflects that the RO sent the veteran an 
application form in response to her December 1997 
correspondence that it considered an informal claim for 
compensation, but the veteran did not reply other than again 
requesting that her file be transferred to Philadelphia and 
did not otherwise indicate that she wanted to pursue a claim 
for service connection for right knee arthritis or any other 
claim for compensation or pension.

3.  Appellant applied for vocational rehabilitation in 1999 
and was sent a letter in March 1999 denying her claim on the 
basis that she did not have a service connected disability 
rated 10 percent or more disabling.  No disagreement with 
that action is on file.

4.  The RO received the veteran's informal claim for service 
connection for right knee arthritis on August 29, 2002, and 
received her competed application for this benefit less than 
a year later.



CONCLUSION OF LAW

The veteran is not entitled to an effective date earlier than 
August 29, 2002 for the grant of service connection for right 
knee traumatic arthritis.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5110(a), (b)(1) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.102, 3.151(a), 3.155(a), 3.400(b)(2)(i) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006), slip op. at 
8.  The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC), as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.  See 
also Mayfield, slip op. at 9 ("The statute and regulation 
are silent regarding the format to be used for the required 
notification").

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

Here, the RO's June 2003 letter in response to the veteran's 
service-connection claim preceded its initial July 2003 
adjudication of her claim and was therefore timely.  It also 
met the VCAA's content notice requirements by telling her 
that it was working on her claim for service connection for 
right knee arthritis and how to establish entitlement to this 
benefit, indicating the additional evidence needed to support 
her service-connection claim, listing many different types of 
evidence, noting the respective responsibilities of the 
veteran and VA in obtaining additional evidence, and telling 
the veteran to send it the needed information promptly.

Then, in July 2003, the RO granted the service-connection 
claim.  After the veteran disagreed with the effective date 
assigned in an August 2003 e-mail and letter, the RO provided 
a detailed e-mail response that explained the requirements 
for establishing an earlier effective date.  Specifically, 
the RO responded to the veteran's claim that she had 
previously filed a claim for service connection for her right 
knee arthritis that had been granted, explained why it had 
assigned the effective date that it did based on the evidence 
in the claims file, and asked her to send a copy of the prior 
award determination she claimed to have received.  Thus, as 
to the earlier effective date claim, the RO provided VCAA 
notice prior to its denial of this claim in its January 2004 
SSOC.  As to the lack of notice regarding the disability 
rating to be assigned, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Because 
there is no disability rating to assign in this case in which 
the Board will deny an earlier effective date, any question 
as to the appropriate disability rating to be assigned is 
moot.

Moreover, VA obtained the service medical records (SMRs), 
provided the veteran with a VA examination as to the etiology 
of her right knee arthritis, and asked her for information 
indicating that she was entitled to an earlier effective date 
based on prior claims or awards.  As there is no indication 
that any other records exist that should be requested, or 
that any pertinent evidence was not received, VA thus 
complied with the VCAA's duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim for an earlier effective date.

The proper effective date for an original claim for service 
connection such as the one at issue in this case is the day 
after separation from service if the claim was filed within a 
year of separation from service; otherwise it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2005).  The words application and claim are 
defined by regulation as "a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p) (2005).  Any communication or action that 
demonstrates an intent to apply for an identified benefit may 
be considered an informal claim.  38 C.F.R. § 3.155(a) 
(2005).  Here, the RO began its adjudication based on the 
veteran's August 2002 letter, which it treated as an informal 
claim.  It then sent the veteran a formal claim form (VA Form 
21-526), which the veteran completed and returned within a 
year, warranting the assignment of the date of the informal 
claim, August 29, 2002, as the effective date for the grant 
of service connection.  38 C.F.R. § 3.155(a) (2005).

However, the veteran claims that she is entitled to an 
earlier effective date.  Specifically, she claimed in her 
August 2003 notice of disagreement (NOD) that she is entitled 
to an effective date of September 1, 1995, because she filed 
the appropriate paperwork and was granted service-connection 
with a 10 percent disability in August 1995.  A review of the 
evidence in the claims file, however, indicates that the 
veteran is neither entitled to the September 1995 effective 
date or any effective date prior to the current date of 
August 29, 2002.

The SMRs reflect that the veteran sustained a right knee 
injury and underwent reconstructive surgery in service.  A 
March 1995 "memorandum rating for vocational rehabilitation 
purposes" indicates that the veteran filed a claim for 
vocational rehabilitation benefits earlier that month, and 
that the claim was granted and her right knee arthritis 
determined to be 10 percent or more disabling.  

Review of the claims file reveals that she was provided with 
information concerning the ability to file for vocational 
rehabilitation prior to separation, and that is what she did.  
Thus, the 10 percent rating for vocational rehabilitation 
purposes was based on service medical records.

This determination, then, was for the purposes of vocational 
rehabilitation only, and is not related to the separate issue 
of whether the veteran was entitled to service-connection for 
this disability.  That there was no claim for service-
connection or other disability compensation at this time is 
supported by the April 1995 Physical Evaluation Board 
findings and disposition, which indicate that the veteran was 
to be separated from the naval service with severance pay but 
without further disability benefits (p. 2).  It is also 
supported by the DD Form 214, which indicates in the remarks 
section that the right to file a claim with VA for 
compensation, pension, or hospitalization had been explained 
to the veteran, and she signed a statement to that effect and 
did not desire to submit a claim at that time.  The DD 214 
also authorized disability severance pay in the amount of 
$3980.40.  Thus, the evidence reflects that the veteran did 
not at this time file a claim for compensation or for a 
pension (which may be considered a claim for compensation, 
see 38 C.F.R. § 3.151(a) (2005)), but, rather, filed a claim 
for vocational rehabilitation benefits, which was granted and 
awarded accordingly.

The next communication received from the veteran was in 
December 1997.  In this letter, the veteran stated that she 
was discharged with a 10 percent disability, requested that 
her claims folder be transferred from San Diego to 
Philadelphia, and stated that she was told she needed a C&P 
examination in order to be rated for her disability.  The RO 
apparently interpreted this as an informal claim for 
compensation and a handwritten note on the side of the letter 
indicates that a VA Form 21-526 was sent on March 27, 1998.  
The veteran's next correspondence was received in May 1998 
and contained only another request that her file be 
transferred from San Diego to Philadelphia, but did not refer 
to her previous comments regarding her claimed disability or 
a C&P examination.  Thus, although the veteran's December 
1997 correspondence could be considered an informal claim for 
service connection for her right knee arthritis, the RO acted 
in accordance with 38 C.F.R. § 3.155(a) in sending her an 
application form, but the veteran did not complete and return 
the application or otherwise pursue the claim at that time.  
She is therefore not entitled to the date of the December 
1997 letter as the effective date, or any other date until 
her next correspondence in the claims file, which is the 
August 2002 informal claim that is the document on which the 
current effective date is based.  The Board must presume that 
the veteran received the formal claim form sent in March 1998 
and did not reply.  See Woods v. Gober, 14 Vet. App. 214, 220 
(2000) (presumption of regularity attaches to "all manner of 
VA processes and procedures," including mailing of 
documents).

Moreover, she applied again in 1999 for vocational 
rehabilitation benefits.  In March 1999 she was sent a letter 
informing her that the claim was denied as she did was not 
service connected for a disorder rated 10 percent or more 
disabling.  No disagreement with this finding is of record.

In sum, the evidence reflects that the veteran applied for 
and was granted vocational rehabilitation benefits and 
severance pay shortly before discharge from service but did 
not apply for compensation or pension benefits at this time; 
she did not complete and return the formal claim form sent to 
her in March 1998 in response to her December 1997 informal 
claim for compensation or otherwise reply to the RO except to 
again request transfer of her claims file, and the 
appropriate effective date for the grant of her claim for 
service connection for right knee arthritis is the August 29, 
2002 date of her informal claim, less than a year after which 
she filed a formal claim.  The benefit-of-the-doubt doctrine 
is therefore not for application, and the claim for an 
effective date earlier than August 29, 2002 must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for an effective date earlier than August 29, 2002 
for service connection for a right knee disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


